Citation Nr: 0808093	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  99-06 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date prior to December 22, 1999 
for entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966; and from December 1967 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2006 for further development.  

The Board notes that the June 2001 rating decision granted 
the veteran a TDIU with an effective date of November 16, 
2000.  The RO subsequently issued a July 2001 rating decision 
in which it granted an earlier effective date of December 22, 
1999.  

The Board notes that it issued a decision on this claim in 
August 2002.  In February 2005, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision.  


FINDINGS OF FACT

1.  Prior to December 22, 1999, the veteran's service-
connected disabilities consisted of lumbar disc disease 
(rated 60 percent disabling); ulcer disease with gastrectomy 
and vagotomy (rated 20 percent disabling); a left mandible 
fracture (noncompensable); otitis media and externa 
(noncompensable); ventral hernia (rated 20percent disabling); 
and a tender surgical scar status post gastrectomy (rated 10 
percent disabling).   

2.  The veteran's claim of entitlement to TDIU benefits was 
received on December 22, 1999. 

3.  It was not factually ascertainable that there was an 
increase in the severity of the veteran's service-connected 
disabilities during the one year period prior to December 22, 
1999, to the point where they rendered him incapable of 
substantially gainful employment.  




CONCLUSION OF LAW

The criteria for an effective date prior to December 22, 
1999, for the award of a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice of his 
claim for TDIU by a letter dated April 2001.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  Although the April 
2001 letter did not furnish information as to the manner of 
assigning an effective date, the Board finds no resulting 
detriment to the veteran.  During the course of the current 
effective date appeal, VA has fully advised the veteran of 
the criteria for assigning an earlier effective date for the 
grant of TDIU.  Moreover, the veteran had been represented 
during the course of the appeal by Disabled American Veterans 
and the Board notes that the representative's arguments on 
the veteran's behalf show an understanding of effective date 
requirements.  

The record also shows that all required assistance to the 
veteran has been rendered.  The claims file includes medical 
records and communications from the veteran.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date 


of claim.  In a case where the increase became ascertainable 
after the filing of the claim, then the effective date would 
be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that the veteran filed a TDIU claim in 
November 1996.  A September 1997 field examination showed 
that the veteran was self-employed as a 
politician/consultant, and that he worked seven days per week 
(approximately 56 hours per week).  He reported that he had 
not missed any work in the past twelve months due to his 
service connected disabilities.  He estimated that after 
expenses and deductions, he received approximately $12,000 
per year.  

The RO denied the veteran's claim by way of a March 1998 
rating decision.  He failed to file a notice of disagreement 
and the decision became final.  He subsequently filed a clear 
and unmistakable evidence (CUE) claim regarding the decision.  
The Board denied the CUE claim in a December 2006 decision.  

The veteran's next TDIU claim was received on December 22, 
1999; and the veteran has been granted entitlement to TDIU 
effective from that date.  However, 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o) states that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if any application is received within one year 
from such date.  As such, the question is whether or not it 
is factually ascertainable that the veteran was unemployable 
within a year prior to December 22, 1999.  

In December 1998, the veteran filed a notice of disagreement 
in which he disagreed with the effective date of service 
connection for a ventral hernia.  He also stated that he 
believed his vagotomy should be rated as a separate 
disability (as opposed to being included with his ulcer 
disease).  The veteran failed to mention his employment 
status or indicate that he was entitled to a TDIU.  

The veteran also submitted correspondences to members of 
Congress in February 1999.  Once again, the correspondences 
failed to mention employment status or entitlement to a TDIU.   

Finally, the veteran submitted an April 1999 substantive 
appeal (VA Form 9) in which he appealed the effective date of 
service connection for his ventral and argued that his 
vagotomy should be rated as a separate disability.
There is no medical evidence of record that reflects that the 
veteran's service-connected disabilities worsened within the 
year prior to December 22, 1999, to the degree where he would 
be entitled to a TDIU.  Moreover, the veteran never submitted 
any evidence regarding his employment status within the year 
prior to December 22, 1999.  

The Board finds that it is not factually ascertainable that 
the veteran became unemployable due to his service-connected 
disabilities during the one year period prior to December 22, 
1999.  There is simply no persuasive medical evidence showing 
that an earlier effective date is warranted.  

As the preponderance of the evidence is against the claim for 
an early effective date for the granting of a TDIU, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


